[6] In denying a petition for rehearing we wish it to be understood that we are in agreement upon the rule of law involved in a decision of this case, stated in the main opinion as follows: ". . . If there had been no evidence whatever from which the jury might have inferred that the defendant did not in fact believe that the plaintiff was insane, the question of his belief should have been determined by the court on the basis of what, under the circumstances, was sufficient to cause a reasonable man to entertain a suspicion of the insanity of the plaintiff. [7] And otherwise, but to the same effect, stated in the dissenting opinion of the Chief Justice as follows: "The rule established by the authorities upon the subject of *Page 619 
belief as an element of probable cause would seem to be this: While the question of probable cause is always a question of law for the court and is to be determined by the standard of the ordinary man, yet if there is affirmative evidence of theactual belief of the defendant sufficient to justify a conclusion that he did not in fact suspect the plaintiff of being guilty of the crime with which she was charged, then the question of probable cause to that extent involves a question of fact to be submitted to the jury."
[8] It may not be amiss to say further that we do not wish to be understood as holding that good faith and an actual and honest belief in the guilt of the party charged with crime isalways an integral and an independent element of probable cause.
The point upon which we disagree is as to whether there was sufficient affirmative proof, direct or circumstantial, to be submitted to the jury upon the question of whether or not the defendant actually suspected the plaintiff of being insane. Upon that question the members of the court adhere to the respective views stated in the original and dissenting opinions heretofore filed.
Wilbur, C. J., Lawlor, J., Lennon, J., Kerrigan, J., and Seawell, J., concur.